    Case 19-03056      Doc 1    Filed 12/18/19        Entered 12/18/19 14:47:57        Page 1 of 6



                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF CONNECTICUT
                               HARTFORD DIVISION
___________________________________________
                                            :
In re                                       :  Chapter 11
                                            :  Jointly Administered
CLINTON NURSERIES, INC., ET AL., 1          :  Case No. 17-31897(JJT) (Lead)
                                            :
                         Debtors.           :
                                            :
CLINTON NURSERIES, INC.,                    :  Adv. Proc. No: 19-_____ (JJT)
                                            :
                         Plaintiffs,        :
                                            :
            vs.                             :
                                            :
NURSERY SUPPLIES, INC.,                     :
                                            :
                         Defendant.         :
___________________________________________:


                                  ADVERSARY COMPLAINT

        Clinton Nurseries, Inc., Clinton Nurseries of Maryland, Inc., Clinton Nurseries of Florida,

Inc., and Triem LLC, 2 hereby bring the following adversary complaint, upon information and

belief, against Nursery Supplies, Inc. (the “Defendant”).

                                  JURSDICTION AND VENUE

        1.     This Complaint initiates an adversary proceeding pursuant to Fed. R. Bankr. P.

7001(1). This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334(b) because the claims asserted herein are related to a case filed under the Bankruptcy


1 The chapter 11 cases of Clinton Nurseries, Inc. (“CNI”), Case No. Case No. 17-31897, Clinton
Nurseries of Maryland, Inc. (“CNM”), Case No. 17-31898, Clinton Nurseries of Florida, Inc. (“CNF”),
Case No. 17-31899, and Triem LLC (“Triem”), Case No. 17-31900, are jointly administered under Case
No. 17-31897.
2 CNI, CNM, CNF, and Triem are collectively and/or individually referred to as “Debtors” or “Debtor” as

applicable. The term “Plaintiff” shall refer to each of Debtors that made a payment to Defendant within
the 90 days prior to the Petition Date (as defined below) as set forth on Schedule A hereto.


                                                  1
  Case 19-03056        Doc 1    Filed 12/18/19        Entered 12/18/19 14:47:57        Page 2 of 6



Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”), pending in the United States Bankruptcy

Court for the District of Connecticut (the “Bankruptcy Court”).

       2.      Pursuant to 28 U.S.C. §§ 157(b)(2)(F), (H) and (O), this matter is a core proceeding

(avoidance actions and claim disallowance arising under the Bankruptcy Code).

       3.      Pursuant to 28 U.S.C. § 1409(a), venue of this adversary proceeding in the U.S.

Bankruptcy Court for the District of Connecticut (the “Bankruptcy Court”) was and remains proper

because, inter alia, the Bankruptcy Case (as defined below) is pending in that district.

       4.      Plaintiffs consent to the entry of final orders or judgments by the Bankruptcy Court

if it is determined that the Bankruptcy Court, absent consent of the parties, cannot enter final orders

or judgments consistent with Article III of the United States Constitution.

       5.      Pursuant to the Bankruptcy Court’s Order Granting The Official Committee of

Unsecured Creditors’ Motion for Authority and Standing to Prosecute Causes of Action on Behalf

of Debtors’ Estates (Bankruptcy Case ECF No. 824, the “Authorization Order”), the Official

Committee of Unsecured Creditors of the Debtors (the “Committee”) has been authorized and

designated as a proper estate representative to pursue the claims set forth herein. The Debtors

bring this action because the Defendant is a member of the Committee.

                                  PARTIES TO THE ACTION

       6.      The Plaintiffs are the Debtors in these cases.

       7.      Defendant received the transfers set forth on Schedule A hereto from one or more

of Debtors, and has a place of business at 1415 Orchard Drive, Chambersburg, PA 17701

                                 FACTS AND BACKGROUND

       8.      On December 18, 2017 (the “Petition Date”), Debtors filed voluntary petitions for

relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. § 101 et seq. (the




                                                  2
  Case 19-03056        Doc 1    Filed 12/18/19        Entered 12/18/19 14:47:57      Page 3 of 6



“Bankruptcy Code”) in the United States Bankruptcy Court for the District of Connecticut, New

Haven Division. The case was then transferred to the Hartford Division.

        9.      Since the Petition Date, Debtors have continued in possession and management of

their businesses and property as debtors-in-possession pursuant to Bankruptcy Code §§ 1107(a)

and 1108.

        10.     On January 4, 2018, the United States Trustee, pursuant to Bankruptcy Code §

1102, appointed the Committee. Bankruptcy Case ECF No. 50.

        11.     CNI acts as an operating wholesale plant nursery, as well as a holding company for

its wholly-owned affiliates, CNM and CNF. Both CNM and CNF are also wholesale plant

nurseries.

        12.     The additional debtor, Triem LLC, owns a single-family residence in Connecticut,

and real estate in Maryland, from which CNM operates, in part.

        13.     Collectively, CNI, CNM and CNF employed over 200 people as of the Petition

Date.

                                       COUNT ONE:
                       Avoidance and Recovery of Preference Payment
                     Pursuant to Bankruptcy Code §§ 547(b), 550, and 551

        14.     Paragraphs 1 through 13 are incorporated by reference into this Count as if fully set

forth herein.

        15.     One or more of Debtors made the transfers set forth on Schedule A, which are

incorporated by reference and made a part hereof, to Defendant within 90 days of the Petition Date

(the “Transfers”).

        16.     Debtors whose funds were used to pay Defendant made the Transfers while

insolvent.




                                                  3
  Case 19-03056        Doc 1    Filed 12/18/19         Entered 12/18/19 14:47:57   Page 4 of 6



       17.     Debtors were insolvent during the 90-day period immediately preceding the

Debtors’ Petition.

       18.     Defendant was the recipient of the Transfers or the party for whose benefit the

Transfers were made.

       19.     The Transfers were made on or within ninety (90) days of the Petition Date.

       20.     The Transfers constitute transfers of an interest in property of one or more of the

Debtors, whose funds were used to pay the Defendant.

       21.     The Transfers were for or on account of an antecedent debt owed to or for the

benefit of Defendant in that they were made to satisfy a payment requirement and/or obligations

previously incurred by one or more Debtors to the Defendant.

       22.     The Transfers enabled Defendant to receive more than it would have received if (a)

the Debtors’ cases were cases under Chapter 7 of the Bankruptcy Code, (b) the Transfers had not

been made, and (c) Defendant had received payment of such debts to the extent provided by the

provisions of the Bankruptcy Code.

       23.     Pursuant to Bankruptcy Code §§ 547(b), 550(a), and 551, Plaintiffs are entitled to

avoid and preserve the Transfers, obtain an order directing that the Transfers be set aside, and

recover the Transfers, or the value thereof, from Defendant, plus interest.

                                      COUNT TWO
                  Claim Disallowance Pursuant to Bankruptcy Code § 502(d)

       24.     Paragraphs 1 through 23 of the Complaint are incorporated as the corresponding

paragraphs of this Count, as if fully set forth herein.

       25.     Pursuant to Bankruptcy Code § 502(d) and Fed. R. Bankr. P. 3007, Defendant’s

claim asserted and/or Proofs of Claims filed against Debtors or their respective estates should be

disallowed in their entirety.



                                                   4
  Case 19-03056       Doc 1     Filed 12/18/19         Entered 12/18/19 14:47:57   Page 5 of 6



       WHEREFORE, Plaintiffs prays for the following relief:

       1.      Money damages;

       2.      Pre-judgment interest;

       3.      Post-judgment interest;

       4.      Avoidance of all Transfers, an order directing that the Transfers be set aside, and

recovery of the Transfers, or the value thereof;

       5.      As to Count Two, disallowance of claims and Proofs of Claims;

       6.      Such other relief as the Court may deem just and proper.

       Dated at Bridgeport, Connecticut, this 18th day of December, 2019.


                                        CLINTON NURSERIES, INC., ET AL.

                                        /s/ Eric Henzy_______
                                        Eric Henzy (Federal Bar No. ct12849)
                                        ehenzy@zeislaw.com
                                        ZEISLER & ZEISLER, P.C.
                                        10 Middle Street, 15th Floor
                                        Bridgeport, CT 06605
                                        Tel. 203-368-4234
                                        Fax 203-367-9678
                                        Their Attorneys




                                                   5
 Case 19-03056    Doc 1    Filed 12/18/19        Entered 12/18/19 14:47:57   Page 6 of 6



                                        SCHEDULE A
PAYMENTS MADE BY CLINTON NURSERIES, INC.

Check Number     Check Date     Payee                  Check Amt
                                Nursery Supplies,
001466             11/16/2017   Inc.                   $ 3,000.00
                                Nursery Supplies,
001438              11/9/2017   Inc.                   $ 3,000.00
                                Nursery Supplies,
001404              11/1/2017   Inc.                   $ 3,000.00
                                Nursery Supplies,
001344             10/26/2017   Inc.                   $ 3,000.00
                                Nursery Supplies,
001305             10/16/2017   Inc.                   $ 3,000.00
                                Nursery Supplies,
001263             10/13/2017   Inc.                   $ 6,000.00
                                Nursery Supplies,
001244              10/3/2017   Inc.                   $ 3,000.00
                                Nursery Supplies,
001192              9/20/2017   Inc.                   $ 3,000.00

                                Total                  $ 27,000.00




                                             6
